Exhibit 10.3
REAFFIRMATION OF GUARANTY
          THIS REAFFIRMATION OF GUARANTY (this “Reaffirmation”) is made as of
August 7, 2009 and entered into by MARTHA STEWART LIVING OMNIMEDIA, INC., a
Delaware corporation (“Parent Guarantor”), and each of its subsidiaries listed
on the signature pages to this Reaffirmation (together with Parent Guarantor,
the “Guarantors”). Capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to such terms in the Amended and
Restated Loan Agreement (as defined below).
W I T N E S S E T H:
          WHEREAS, MSLO Emeril Acquisition Sub LLC, a Delaware limited liability
company (the “Borrower”), Parent Guarantor and Bank of America, N.A. (the
“Bank”) entered into that certain Loan Agreement dated as of April 4, 2008 (the
“Existing Loan Agreement”);
          WHEREAS, in connection with the Existing Loan Agreement, each of the
Guarantors executed and delivered a Continuing and Unconditional Guaranty dated
April 4, 2008 (the “Guaranty”);
          WHEREAS, the Existing Loan Agreement is being amended and restated by
the Amended and Restated Loan Agreement dated as of August 7, 2009 (the “Amended
and Restated Loan Agreement”); and
          WHEREAS, as a condition precedent to the effectiveness of the Amended
Loan Agreement, the Lenders have required that each Guarantor enter into this
Reaffirmation to ratify and reaffirm its obligations under the Guaranty.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Reaffirmation of Guaranty.
               (a) Each Guarantor hereby acknowledges receipt of a copy of the
Amended and Restated Loan Agreement and consents to the execution and delivery
of the Amended and Restated Loan Agreement by the Borrower and Parent Guarantor
and all other agreements, instruments and other documents executed in connection
therewith. In connection with the execution and delivery of the Amended and
Restated Loan Agreement and the Security Agreement Amendment, each Guarantor
hereby acknowledges and agrees that (i) the Guaranty remains and will remain in
full force and effect during the term of the Amended and Restated Loan Agreement
(including any further renewals, amendments, restatements, supplements or other
modifications of the Amended and Restated Loan Agreement made from time to time)
or, if later, so long as any of the Obligations under the Amended and Restated
Loan Agreement remain

 



--------------------------------------------------------------------------------



 



2

outstanding and (ii) ratifies and reaffirms all of its obligations, contingent
or otherwise, under the Guaranty.
     Section 2. No Consent Required. Each Guarantor, other than Parent
Guarantor, acknowledges and agrees that (i) notwithstanding any consent granted
by it under this Reaffirmation, such Guarantor is not required by the terms of
the Existing Loan Agreement or any other Loan Document to consent to the
amendments contemplated under the Amended and Restated Loan Agreement and the
Security Agreement Amendment and (ii) nothing in the Existing Loan Agreement,
the Security Agreement Amendment or any other Loan Document shall be deemed to
require the consent of such Guarantor to any future amendments to any of the
Existing Loan Agreement or the Amended and Restated Loan Agreement.
     Section 3. Further Assurances. Each Guarantor hereby agrees from time to
time, as and when requested by the Agent, to execute and deliver or cause to be
executed and delivered all such documents, instruments and agreements, and to
take or cause to be taken such further or other actions, as the Agent may deem
necessary in order to carry out the intent and purposes of this Master
Reaffirmation and the Loan Documents.
     Section 4. Release. In consideration of the agreements of the Bank
contained in the Amended and Restated Loan Agreement and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each of the Guarantors, on behalf of itself and its successors,
assigns and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Bank (in its individual
capacity and in its capacity as Collateral Agent) and its successors and
assigns, and its present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (the Bank and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, damages and any and
all other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever of every name and nature, known or unknown, both at law
and in equity, such Guarantor, or any of its successors, assigns or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Agreement for or on account of, or in relation to, or in
any way in connection with any of the Existing Loan Agreement, any of the other
Loan Documents or any transactions thereunder or related thereto.
     Section 5. Successors and Assigns. This Reaffirmation shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns.
     Section 6. Counterparts. This Reaffirmation may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of

 



--------------------------------------------------------------------------------



 



3

which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
     Section 7. Headings. Section headings herein are included for convenience
of reference only and shall not constitute a part of this Reaffirmation for any
other purpose.
     Section 8. Governing Law. This Reaffirmation shall be governed by, and
construed in accordance with, the laws of the State of New York.
     Section 9. Reaffirmation as Loan Document. Each of the Guarantors hereby
acknowledges and agrees that this Reaffirmation constitutes a “Loan Document.”
[Remainder of this page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Reaffirmation has been duly executed as of
the day and year first above written.

            MARTHA STEWART LIVING OMNIMEDIA, INC.
      By:   /s/ Charles Koppelman         Name:   Charles Koppelman       
Title:   Principal Executive Officer        MSO IP HOLDINGS, INC.
      By:   /s/ Charles Koppelman         Name:   Charles Koppelman       
Title:   President        MARTHA STEWART, INC.
      By:   /s/ Charles Koppelman         Name:   Charles Koppelman       
Title:   President        BODY AND SOUL OMNIMEDIA, INC.
      By:   /s/ Charles Koppelman         Name:   Charles Koppelman       
Title:   President        MSLO PRODUCTIONS, INC.
      By:   /s/ Charles Koppelman         Name:   Charles Koppelman       
Title:   President     

[Signature page to Reaffirmation of Guaranty]

 



--------------------------------------------------------------------------------



 



            MSLO PRODUCTIONS – HOME, INC.
      By:   /s/ Charles Koppelman         Name:   Charles Koppelman       
Title:   President        MSLO PRODUCTIONS – EDF, INC.
      By:   /s/ Charles Koppelman         Name:   Charles Koppelman       
Title:   President        FLOUR PRODUCTIONS, INC.
      By:   /s/ Charles Koppelman         Name:   Charles Koppelman       
Title:   President     

[Signature page to Reaffirmation of Guaranty]

 